United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Springfield, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1633
Issued: February 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 24, 2017 appellant filed a timely appeal from a May 2, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established a recurrence of total disability commencing
March 20, 2017 causally related to his accepted December 17, 2015 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its May 2, 2017 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On December 18, 2015 appellant, then a 59-year-old tractor trailer operator, filed a
traumatic injury claim (Form CA-1) alleging that on December 17, 2015 he injured his knees,
back, and neck as a result of a work-related motor vehicle accident when a truck moving 30
miles per hour backed into the right side of the stationary truck he was operating. He did not
initially stop work.
On February 1, 2016 OWCP accepted his claim for a sprain of the right great toe. On
February 22, 2016 it accepted the additional condition of lumbar radiculopathy. By decision
dated March 23, 2016, OWCP expanded acceptance of appellant’s conditions to include right big
toe sprain, lumbosacral radiculopathy, muscle spasm of the back, right shoulder joint sprain,
strain of the muscle of the cervical region, and a temporary subluxation of the L1-2 lumbar
vertebrae. Appellant received wage-loss compensation and medical benefits on the supplemental
rolls for the period February 2 through March 5, 2016, and on the periodic rolls as of
March 6, 2016.
By letter dated November 1, 2016, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits as a result of his failure to accept a suitable modified position
at the employing establishment.
In a report dated February 8, 2017, Dr. Ann Maria Elder, Board-certified in physical
medicine and rehabilitation, listed appellant’s unresolved conditions as including cervical sprain,
cervical disc displacement at C2 through C3 and C4 through C7 with radiculopathy, right
shoulder sprain, thoracic sprain, and lumbar disc disorder. She noted that he continued to have
neck, back, and shoulder pain, but that he had reached maximum medical improvement.
Dr. Elder noted that appellant had been totally disabled from work from December 17, 2015
through September 1, 2016, partially disabled from September 1, 2016 through February 8, 2017,
and currently he could not return to regular duty until he was seen by a neurosurgeon. She
opined to a reasonable degree of medical certainty that his diagnosed conditions were causally
related to the injuries he sustained on December 17, 2015.
In a letter dated February 21, 2017, a supervisor at the employing establishment noted
that appellant had refused the limited-duty assignment found suitable on November 1, 2016.
Appellant refused to accept the job offer, stating that he could not assume the scheduled hours
due to child care issues. The supervisor noted that the work hours of the modified offer were the
same work hours to which he was currently assigned, but that appellant had been working a
modified assignment on different work hours due to operational needs. These operational needs
had ceased to exist, and the job offer placed appellant back on his actual assigned hours.
In a note dated March 13, 2017, Dr. Marc Linson, a Board-certified orthopedic surgeon,
examined appellant and noted that he could remain on light duty.
On March 23, 2017 appellant claimed a recurrence of disability (Form CA-2a). He
indicated the date of recurrence as March 20, 2017, but also as March 21, 2017 in a separate
field. Appellant explained that the recurrence occurred when he dropped his pen and truck cards

2

on the floor, bent to pick them up, and his back went out. A supervisor noted that appellant had
been provided with limited-duty assignments.
In a note dated March 23, 2017, Dr. Linson stated that appellant requested a note to
remain out of work and that he provided appellant with such a note.
By letter dated March 29, 2017, the employing establishment controverted appellant’s
claim for recurrence. It explained that on February 17, 2017 appellant had refused a suitable job
offer due to nonemployment-related child care issues. The employing establishment speculated
that appellant’s claim for recurrence was an attempt to stop termination of his benefits.
By development letter dated March 31, 2017, OWCP informed appellant that he had not
submitted sufficient evidence to establish recurrence of total disability as he had not submitted
any supporting documentation with his claim. The medical evidence of record reflected that he
had the medical capacity to perform full-time limited-duty work, which had been provided by his
employing establishment. OWCP requested that appellant submit a comprehensive narrative
report from a physician including a description of the duties he could not perform, objective
medical findings forming the basis of renewed disability subsequent to March 23, 2017, a
statement of medical opinion relating his claimed disability to his accepted work injury, and the
recommended course of treatment. It further requested that appellant respond to a list of
inquiries regarding his alleged recurrence.
In a record of a telephone conversation on April 7, 2017, appellant maintained that he had
sustained a recurrence of total disability. He also noted that he could not work days anymore due
to daycare issues. An OWCP representative informed appellant that a workers’ compensation
case could not be used for accommodation of childcare.
On April 11, 2017 appellant responded to OWCP’s inquiries. He explained that his
recurrence occurred on March 20, 2017, when he bent over suddenly to pick up his pen and truck
cards that had dropped on the floor. Appellant noted that he had been sitting in an uncomfortable
chair doing paperwork when someone knocked his cards on the floor. In response to OWCP’s
inquiry regarding whether this claim was for a new traumatic injury due to his account of events,
he maintained that his back hurt from the injury sustained on December 17, 2015. Appellant
explained that he believed his disability was due to his accepted conditions because he had
tremendous pain in his back, as well as muscle tightness, spasms, muscle tension, and headaches.
By decision dated May 2, 2017, OWCP denied appellant’s claim for recurrence of
disability. It found that he did not submit sufficient medical evidence to establish that he was
disabled due to a material change or worsening of his accepted work-related conditions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related

3

injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.3
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish, by the weight of the reliable, probative, and substantial evidence, a
recurrence of total disability and an inability to perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.4 To establish a change
in the nature and extent of the injury-related condition, there must be a probative medical
opinion, based on a complete and accurate factual and medical history as well as supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.5
In the absence of rationale, the medical evidence is of diminished probative value.6 While the
opinion of a physician supporting causal relationship need not be one of absolute medical
certainty, it must not be speculative or equivocal. The opinion should be expressed in terms of a
reasonable degree of medical certainty.7
ANALYSIS
The Board finds that appellant has failed to establish a recurrence of total disability
commencing on March 20, 2017 causally related to the accepted employment injuries.
OWCP accepted that appellant sustained right great toe sprain, lumbosacral
radiculopathy, muscle spasm of the back, right shoulder joint sprain, strain of the muscle of the
cervical region, and a temporary subluxation of the L1-2 lumbar vertebrae when a truck moving
30 miles per hour backed into the right side of the stationary truck he was operating on
December 17, 2015. Appellant was totally disabled from work from December 17, 2015 through
September 1, 2016, and partially disabled from September 1, 2016 through February 8, 2017.
Dr. Elder, in a report dated February 8, 2017, noted that he could not return to regular duty until
he was seen by a neurosurgeon. The employing establishment provided and offered light-duty
work for appellant, which he refused on the basis that the hours conflicted with nonemploymentrelated childcare duties.
In support of his recurrence claim, appellant submitted only a March 23, 2017 note from
Dr. Linson, stating that appellant requested a note to remain out of work and that he provided
appellant with such a note. Without any explanation or rationale for the conclusion reached,
3

J.F., 58 ECAB 124 (2006). A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties, or other downsizing. 20 C.F.R. § 10.5(x). See
also Richard A. Neidert, 57 ECAB 474 (2006).
4

A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

5

Mary A. Ceglia, 55 ECAB 626, 629 (2004).

6

Id.; Robert H. St. Onge, 43 ECAB 1169 (1992).

7

Ricky S. Storms, 52 ECAB 349 (2001).

4

such report is insufficient to establish causal relationship.8 Dr. Linson’s report fails to provide
medical explanation and rationale, supported by objective findings, that appellant was in fact
disabled due to his accepted conditions.9
The Board finds that Dr. Linson’s mere statement that appellant asked for a note to stay
out of work, and that Dr. Linson provided the note, is not a rationalized opinion that appellant
was totally disabled causally related to his accepted injury. Therefore, Dr. Linson’s note is
insufficient to establish appellant’s claim.10
For each period of disability claimed, an employee must establish that he or she was
disabled from work as a result of the accepted employment injury. The Board will not require
OWCP to pay compensation for disability without sufficient medical evidence to support the
claim. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.11
Appellant failed to submit sufficiently rationalized medical evidence establishing that he
was totally disabled commencing March 20, 2017 causally related his accepted employment
injuries.12 The Board therefore finds that he has not met his burden of proof.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a recurrence
of total disability commencing on March 20, 2017 causally related to his accepted December 17,
2015 employment injury.

8

See M.R., Docket No. 17-1388 (issued November 2, 2017).

9

See B.B., Docket No. 15-1738 (issued January 12, 2017).

10

Supra note 6.

11

See C.Y., Docket No. 17-0605 (issued January 11, 2018).

12

See Cecelia M. Corley, 56 ECAB 662 (2005).

13

See Tammy L. Medley, 55 ECAB 182 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

